Citation Nr: 0716991	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  07-13 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to nonservice-connected burial benefits.



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1943 
to January 1946.  The appellant is the funeral home director 
that handled the veteran's services.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 Administrative decision, in which 
the RO denied the appellant entitlement to nonservice-
connected burial benefits.  The appellant filed a notice of 
disagreement (NOD) in August 2006, and the RO issued a 
statement of the case (SOC) in April 2007.  The appellant 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) that same month.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The appellant filed a claim for reimbursement of burial 
and funeral expenses more than two years after the permanent 
burial or cremation of the body.


CONCLUSION OF LAW

The criteria for reimbursement of burial and funeral expenses 
are not met.  38 U.S.C.A. §§ 2302, 2304 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.1600, 3.1601 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. 3.159(c).  Subsequent judicial decisions have 
clarified the duties to notify and assist imposed by the 
VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

In the present appeal, the RO notified the appellant of the 
reasons for the denial of the claim of entitlement to 
nonservice-connected burial benefits, and has afforded the 
appellant an opportunity to present argument and evidence in 
support of the claim.  Further, the RO has obtained all 
potentially relevant records.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed the appellant with regard to this claim.  As 
explained below, the claim lacks legal merit; hence, the 
duties to notify and assist required by the VCAA are not 
applicable in this appeal.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).




II.  Analysis

Under the applicable criteria, in the case of a deceased 
veteran who at the time of death was in receipt of VA 
compensation or pension, VA at the Secretary's discretion, 
having due regard to the circumstances in each case, may pay 
a sum not exceeding $300 to such person as the Secretary 
prescribes to cover the burial and funeral expenses of the 
deceased veteran and the expenses of preparing the body and 
transporting it to the place of burial.  38 U.S.C.A. § 
2302(a).

If a veteran's death is not service connected, an amount not 
to exceed the amount specified in 38 U.S.C.A. § 2302 may be 
paid toward the veteran's funeral and burial expenses 
including the cost of transporting the body to the place of 
burial.  Entitlement is subject to, among other conditions, 
the veteran being in receipt of VA compensation or pension at 
the time of his death.  38 C.F.R. § 3.1600(b).

Applications for payments under 38 U.S.C.A. § 2302 must be 
filed within 2 years after the burial of the veteran.  38 
U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).

A claim for reimbursement or direct payment of burial and 
funeral expenses may be filed by a funeral director if any 
balance of a bill for burial or funeral expenses is unpaid.  
38 C.F.R. §  3.1601 (2006).  In the present case, the 
appellant is the funeral director.

The facts in the present case are not disputed.  At the time 
of his death, the veteran had no service-connected 
disabilities.  The Death Certificate of record indicates that 
the veteran died in May 2003.  The claim for burial benefits 
shows that the veteran was cremated that same month.  The 
claims file indicates that a claim for burial benefits was 
received by VA in August 2006, which is more than three years 
after the veteran's cremation.  As the appellant submitted a 
claim for burial benefits more than two years after the date 
of the veteran's cremation, the claim is not considered 
timely; therefore, VA is expressly precluded by law from 
paying for the veteran's burial expenses.  38 U.S.C.A. § 
2304; 38 C.F.R. § 3.1601.

The appellant argues that at the time of the veteran's death, 
the appellant's office inquired as to the availability of any 
VA benefits; however, at that time, the appellant's office 
was informed that VA benefits were not available.  It was not 
until the time of the filing of the claim for burial benefits 
that the appellant was made aware of the availability of the 
burial benefits.  Therefore, the appellant requests that the 
two-year limit for filing a claim for burial benefits be 
waived.

The Board has considered the appellant's contentions, but 
finds no legal basis for the entitlement to burial and 
funeral expenses under the law.  In this regard, the Board 
points out that the U.S. Supreme Court has held that everyone 
dealing with the Government is charged with knowledge of 
Federal statutes and lawfully promulgated agency regulations.  
Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).

In addition, the law and regulations concerning burial 
benefits establish very specific requirements for such 
benefits.  The Board appreciates the fact that the appellant 
believes that he is entitled to these benefits based on the 
veteran's service; however, the Board has no authority to act 
outside the constraints of the statutory and regulatory 
criteria that bind it in this case.  See 38 U.S.C.A. § 
7104(c) (West 2002).  In a case such as this one, where the 
law and not the evidence is dispositive of the issue before 
the Board, the claim should be denied because of the absence 
of legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

While the circumstances surrounding this claim are 
unfortunate, the Board emphasizes that it is without 
authority to grant benefits on an equitable basis.  It has 
been held that the authority to award equitable relief under 
38 U.S.C.A. § 503(a) (West 2002) is committed to the 
discretion of the Secretary of VA, and that the Board is 
without jurisdiction to consider that which is solely 
committed to the Secretary's exercise of that discretion.  
See McCay v. Brown, 9 Vet. App. 183, 189 (1996).

For the foregoing reasons, the appellant's claim for VA 
burial benefits must be denied.


ORDER

Entitlement to nonservice-connected burial benefits is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


